Citation Nr: 1452323	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-23 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to exposure to herbicides.

2. Entitlement to service connection for residuals of a stroke.

3. Entitlement to service connection for a visual impairment disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970 and from September 1974 to April 1978.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In his September 2012 VA Form 9, the Veteran limited his appeal to the issue of diabetes mellitus.  However, subsequent to that submission the RO requested, from the Veteran's representative, arguments on not only diabetes mellitus, but also a visual impairment disability and residuals of stroke.  This action indicated to the Veteran that all three issues were still on appeal, and the Veteran's representative then submitted arguments on all three issues.  Hence, the Board determines that it has jurisdiction over the three issues as listed on the title page.  Percy v. Shinseki, 23 Vet. App. 37 (2009). 


FINDINGS OF FACT

1. Diabetes mellitus, type II, did not have its onset in service, manifest within one year of the Veteran's discharge from service, and is not shown to be causally or etiologically a result of military service.

2. Residuals of stroke did not have its onset in service and is not shown to be causally or etiologically a result of military service.

3. The competent and probative evidence of record does not establish that the Veteran has a vision disability as defined by VA regulations.




CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5107, 5121A (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.309 (2014).

2. The criteria for entitlement to service connection for residuals of a stroke have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5107, 5121A (West 2002); 38 C.F.R. §§ 3.301, 3.303 (2014).

3. The criteria for entitlement to service connection for a visual impairment disability have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5107, 5121A (West 2002); 38 C.F.R. §§ 3.301, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in June 2010 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied.  Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.
VA has also fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The Veteran's service treatment records and VA and private treatment records were reviewed by both the AOJ and the Board.  The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claims. 

The duty to assist also includes scheduling a VA examination when one is necessary to adjudicate the Veteran's claim.  There were no VA examinations performed or opinions obtained with regard to any of the issues on appeal.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is: (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim. 

In this case, any current medical opinion linking diabetes mellitus, residuals of a stroke, or a vision disability to the Veteran's military service would necessarily be based upon the unsubstantiated history provided by the Veteran decades following his discharge from service and in contradiction with the medical evidence of record.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the current disability or that the Veteran had the claimed disability is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In this case, there is no assertion of symptoms in service of any of the claimed disabilities, only the Veteran's lay statements that he has disabilities that are the result of service.  In fact, the Veteran has not asserted that his disabilities first manifested in service and has only argued that the disabilities were due to herbicide exposure.  Therefore, the Board finds the evidence insufficient to warrant obtaining an opinion.

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the appellant in accordance with VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  Therefore, the Board determines that the appellant will not be prejudiced by the Board proceeding to the merits of the claims.

II. Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d). 

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted. See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including diabetes mellitus, type II, to a degree 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Id. When a chronic disease identity is established in service, or within an applicable presumptive period, there is no requirement of evidentiary showing of continuity. Id. For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).

Each disorder for which the Veteran seeks service connection must be considered on the basis of the places, as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  A veteran's lay statements may be sufficient evidence in any claim for service connection.

In the case of a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

Presumptions of service connection are not intended to limit service connection to that basis of entitlement when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran asserts that he served "boots on ground" in the Republic Of Vietnam and that he served in the waters off Vietnam on board the ships U.S.S. Enterprise, U.S.S. Consolation, and U.S.S. Hope.  However, a request was made of the National Personnel Records Center for the dates the Veteran served in the Republic of Vietnam, and the response received was that there was no evidence in the Veteran's file to demonstrate any service in the Republic of Vietnam.  The Veteran has submitted service personnel records that he claims show that he served in the waters of Vietnam; however, they only show that he traveled from California to Okinawa, Japan in July 1968 and then approximately five weeks later flew to Clark Air Force Base in The Philippines.  He was then stationed at Subic Bay, The Philippines for six weeks before flying to Honolulu, Hawaii.  There is no indication in any of these records that the Veteran served on any of the ships reported, or on any ship, in the waters of Vietnam or that he set foot in Vietnam.  Accordingly, the Board finds that the Veteran did not set foot in the Republic of Vietnam during his military service.  Thus, service connection for diabetes mellitus as presumptively related to herbicide exposure is denied.

The Veteran's service treatment records are negative for any symptoms or diagnosis referable to diabetes mellitus or stroke.  However, post-service medical evidence also shows that the Veteran had a stroke in 2009.  Diabetes was reported to have been diagnosed in 2006.  Thus, the Veteran meets the criteria of a current disability with regard to these two claims.

Nevertheless, the Board finds that there is no relationship between the Veteran's diabetes mellitus and residuals of stroke and his military service.  Service connection for diabetes mellitus, type II, on a presumptive basis is not warranted as the disability was not diagnosed until approximately 28 years after discharge.  38 C.F.R. § 3.309.  Moreover, other than lay statements, there is no evidence connecting the Veteran's diabetes mellitus or stroke to his military service.  Under certain circumstances, lay statements may serve to support a claim for service connection by suggesting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, diabetes mellitus and stroke are complex medical problems that require specialized knowledge to assess.  Therefore, the lay statements are not sufficient to establish service connection.  Consequently, the criteria for service connection for diabetes mellitus, type II, and residuals of a stroke have not been met. 

With regard to the vision claim, service treatment records are silent for any complaint, treatment, or diagnosis related to a vision disability.  Post-service treatment evidence shows diagnoses of hyperopia and presbyopia, a corneal scar on the left eye, and incipient cataracts bilaterally.  

Refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Although VA regulations do not specifically define what constitutes a refractive error, presbyopia and hyperopia are noted as a type of refractive error in VA Manual M21-1MR, Part III, Subpart iv, Chapter 4, Section B, para. 10(d).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless the defect was the subject of aggravation by a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental, or familial origin, unless subject to a superimposed disease or injury).  There is no indication that the Veteran experienced a disease or injury in service that affected his visual acuity.  Thus, as the Veteran's vision disability was not due to disease or superimposed injury, it does not constitute a disability under VA regulations.

Moreover, the Veteran's cataracts have been designated as not visually significant and no disability associated with the corneal scar has been documented.  Therefore, the Board concludes that the claims of entitlement to service connection visual impairment must be denied on the basis that there was no current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of the evidence is against a finding that the Veteran had a vision impairment disability at any point during the claims period or within a short time prior to filing the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement for a current disability is met if a disability has been present at any point during the claim period) and Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that the requirement for a current disability could potentially be satisfied if there was a showing a disability within a short time prior to filing the claim).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claims. Therefore, the claims must be denied.












ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for residuals of a stroke is denied.

Entitlement to service connection for a visual impairment disability is denied. 



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


